      Case 16-04153-mxm Doc 118 Filed 09/30/19            Entered 09/30/19 13:58:45     Page 1 of 36




The following constitutes the ruling of the court and has the force and effect therein described.


Signed September 30, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

        IN RE:                                        §
                                                      §      CASE NO. 16-43206-MXM-7
        LISA DAWN MCCOOL,                             §
                                                      §      CHAPTER 7
                 DEBTOR.                              §
        LYNN BESHEARS,                                §
                                                      §
                                                      §
                                                      §
                 PLAINTIFF,                           §
                                                      §
                    V.                                §      ADVERSARY NO. 16-4153
                                                      §
        LISA DAWN MCCOOL,                             §
                                                      §
                 DEFENDANT.                           §


                         FINDINGS OF FACT AND CONCLUSIONS OF LAW
                   DETERMINING DEBT OWED TO PLAINTIFF LYNN BESHEARS
                 TO BE NONDISCHARAGEABLE PURSUANT TO 11 U.S.C. § 523(a)(2)(A)
Case 16-04153-mxm Doc 118 Filed 09/30/19                    Entered 09/30/19 13:58:45             Page 2 of 36



        The Court has conducted the trial on the Compliant 1 filed by Plaintiff Lynn Beshears

(“Beshears”) against Defendant Lisa Dawn McCool (“McCool”). By her Complaint, Beshears

seeks a determination that McCool’s debt to Beshears of $421,039.97, plus interest and attorney’s

fees, is nondischargeable under 11 U.S.C. § 523(a)(2)(A) or § 523(a)(6).

        In addition to denying the factual basis for Beshears’s causes of action, McCool raises the

following affirmative defenses: (i) waiver; (ii) novation; (iii) each allegation of fraud or

misrepresentation fails insofar as it relies on parole evidence not incorporated into the controlling

agreement; (iv) each allegation of fraud or misrepresentation fails insofar as each allegation is

based on statements relating to future contractual promises and not on statements relating to a past

or existing fact; (v) estoppel; and (vi) limitations.

        The Court has reviewed and considered the pleadings and briefing filed in this adversary

proceeding, the testimony of witnesses, the exhibits admitted into evidence, and the arguments of

counsel. The following constitutes the Court’s findings of fact and conclusions of law 2 in support

of this ruling as required by Federal Rule of Civil Procedure 52, made applicable in this adversary

by Federal Rule of Bankruptcy Procedure 7052.

        As set forth below, the Court finds and concludes that Beshears shall be granted a

nondischargeable claim under § 523(a)(2)(A) of the Bankruptcy Code against McCool of

$421,030.97, along with 9% per-annum post judgment interest from April 3, 2013 until paid and

attorney’s fees of $42,103.10, along with 5% per-annum post judgment interest from April 3, 2013

until paid. All other requested relief is denied.


1
 Plaintiff’s Third Amended Complaint Objecting to Dischargeability of Debt Under 11 U.S.C. §§ 523(a)(2)(A) and
523 (a)(6) [Adv. ECF No. 92] (the “Complaint”).
2
 Any findings of fact that should more appropriately be characterized as a conclusion of law should be regarded as
such, and vice versa.
                                                        2
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45               Page 3 of 36



                                    I.         JURISDICTION AND VENUE

            The Court has jurisdiction pursuant to 28 U.S.C. §§ 1334(b) and 157(a) and the standing

order of reference in this district. This proceeding is a core proceeding over which the Court has

both statutory and constitutional authority to enter a final judgment. To the extent this proceeding

is a non-core proceeding, the parties have consented to this Court’s entry of a final judgment. 3

            Venue is proper pursuant to 28 U.S.C. § 1409(a).

                                         II.     BACKGROUND FACTS

            A.        Friendship between Beshears and McCool

            In 2005, McCool purchased the Diamond W Equine Arena (the “Diamond W”). 4

McCool’s acquisition loan was secured by the Diamond W. Beshears first met McCool in January

2006, when Beshears took a horse to the Diamond W to ride. 5 Their friendship did not begin to

develop, however, until a year or so later, shortly after Beshears’s son had passed away in April

2007. 6 McCool approached Beshears to express her condolences to Beshears for the loss of her

son. 7 And from that meeting, their friendship developed. 8

            In late summer or early fall 2007, McCool told Beshears that she needed to refinance the

acquisition loan that was secured by the Diamond W or she would lose the arena. McCool met

several times with Beshears and her husband, Tex, about potential lending sources that might be



3
    See Wellness Int’l Network, Ltd. V. Sharif, 135 S. Ct. 1932, 1948-49 (2015).
4
 Trial Tr. at 99. All references to the trial transcript are to the March 18, 2019 trial transcript found at Adv. ECF No.
116.
5
    Id. at 112.
6
    Id.
7
    Id.
8
    Id. at 112-113.


                                                            3
Case 16-04153-mxm Doc 118 Filed 09/30/19              Entered 09/30/19 13:58:45         Page 4 of 36



interested in providing a loan to refinance the debt on the Diamond W. 9 When McCool was not

successful obtaining financing from two or three banks, she asked Tex if he would be willing to

guarantee a bank loan on her behalf. 10 Tex ultimately declined McCool’s request. 11 Thereafter,

McCool then “just kind of disappear[ed]” 12 for several months in late 2007 and early 2008 because

she was busy running the Diamond W and trying to arrange a refinancing loan for the Diamond

W. 13

            B.        The April 2008 Loan
            On April 24, 2008, McCool called Beshears in a “screaming panicked phone call.” 14

McCool was trying to close a refinance of the loan secured by the Diamond W with a $4.5 million

loan from Park Cities Bank, but a problem came up at closing and McCool needed an additional

$420,000 to satisfy the existing debt. 15 McCool had sought the additional $420,000 loan from

Frost Bank, but the bank decided not to make the loan to McCool. 16 McCool was “crying and

screaming” 17 on the phone saying, “I’m going to lose it, I’m going to lose it . . . I’m going to lose

all of it, I’m going to lose all of it.” 18




9
    Id. at 114.
10
     Id. at 114-15.
11
     Id. at 114-15, 154.
12
     Id. at 116.
13
     Id.
14
     Id.
15
     Id. at 116-18.
16
     Id. at 118.
17
     Id. at 116.
18
     Id. at 117.


                                                  4
Case 16-04153-mxm Doc 118 Filed 09/30/19               Entered 09/30/19 13:58:45       Page 5 of 36



            Because it was a couple days from the one-year anniversary of the death of her son,

Beshears was already in an emotional state, but she became even more upset by McCool’s

emotional and frantic demeanor during the telephone call. 19 Beshears told McCool that she would

ask Tex if he would be willing to loan the $420,000 to McCool. 20 But when Beshears asked Tex

if he would make the loan to McCool, “he was upset that I would ask him that,” 21 and he said,

“absolutely not, I won’t loan her any money.” 22

            After Beshears broke the news to McCool that Tex was not willing to make the loan,

McCool then, and in several subsequent telephone calls that day, continued to ask Beshears if there

was any way that she could loan her the funds. 23 During these same series of telephone calls,

McCool made specific representations to Beshears about land in Kansas and Fort Worth as well

as McCool’s interest in oil and gas royalties that, according to Beshears, ultimately induced her to

make the loan urgently requested by McCool. It is these alleged representations that are at the

heart of the § 523(a)(2)(A) claim.

            According to Beshears, McCool represented that “I own” 24 property in Kansas and that

“Lynn, this Kansas property is in the closing process right now, I can have you paid within thirty

days, I – I can’t imagine it would take longer than that but, at the most, ninety days I’ll have your

money to you.” 25 In addition, Beshears alleges that McCool represented that she owned oil and



19
     Id. at 116-17.
20
     Id.
21
     Id. at 120.
22
     Id. at 117.
23
     Id. at 118-21.
24
     Id. at 118.
25
     Id. at 120-21, 132.


                                                   5
Case 16-04153-mxm Doc 118 Filed 09/30/19                      Entered 09/30/19 13:58:45              Page 6 of 36



gas royalties. And when Beshears asked “will you promise me that I will be the very first person

you pay back, whether it’s royalty or land you sell, will you give me your word that I will be the

first one back – that you pay back?” 26 McCool replied, “Lynn, I promise, I promise you’ll be the

very first.” 27 McCool admitted in her testimony that she “probably talked” about the Kansas land,

Fort Worth land, and her oil and gas royalties “at the time the loan was made.” 28

            Although Beshears was “nervous” 29 about making the loan, she believed McCool, and

based on McCool’s oral statements, representations, and promises, Beshears—after finally

convincing Tex to lend Beshears the money 30—agreed to make the loan to McCool. And on April

26, 2008, Beshears wired $420,599 to McCool without any formal written agreements.

            Beshears testified persuasively and credibly that she would not have made the loan without

McCool’s oral statements, representations, and promises (i) about the land (which was allegedly

in the sale closing process) and royalties, and (ii) that Beshears would be the “very first” person




26
     Id. at 121.
27
     Id.
28
  Id. at 230, 232. McCool’s counsel specifically asked McCool – “Q. Okay. But you agree that you probably talked
about all those things [the land in Kansas and Fort Worth and the royalties] with Ms. Beshears at the time the loan
was made? A. yes.” Id. at 232.
29
     Id. at 120.
30
   Id. at 119. McCool made the point at trial that Beshears credibility is in question because at the time of the loan
and in her pleadings, Beshears represented that she informed McCool that she was risking her retirement funds by
making the loan to McCool. McCool argues that Beshears is attempting to deceive the Court with this allegation
because Beshears did not actually take money from her 401(k)-retirement account to make the loan to McCool.
Beshears testified what she meant by this statement was that she had saved the money in her retirement account for
28 years and was prepared, if necessary, to repay Tex using those funds if McCool failed to repay Beshears. That is
one way Beshears was risking her retirement funds. Even though Beshears did not give Tex a security interest in her
retirement account, Beshears effectively repaid her loan to Tex when Tex twice (in January 2009 and January 2010)
withheld his annual $200,000 spousal gift to Beshears. See Trial Tr. At 123. In the past, Tex made annual $200,000
spousal gifts to Beshears so that she could use those funds in retirement. Tex’s withholding of $400,000 of spousal
gifts in the aggregate has affected the amount of money Beshears has for retirement. Id. Although this issue is not
material for the Court’s ruling on the § 523(a) claims, the Court is satisfied that Beshears’s clarified testimony was
credible and that she did not intend to deceive the Court.


                                                          6
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45            Page 7 of 36



McCool would pay back from the first proceeds that McCool received from either the oil and gas

royalities or sale of land, whichever occurred first. Beshears specifically testified that she would

not have made the loan if McCool’s plan to repay Beshears was based on the success of the

Diamond W business as opposed McCool’s agreement to repay the loan from the first proceeds

received from the oil and gas royalties or land sale proceeds. 31

            On April 28, 2008—just two days after the April 26, 2008 loan—McCool signed the

refinancing loan documents with Park Cities Bank that included an assignment to the Bank of the

very royalties that McCool had promised to use “first” to repay Beshears. 32

            C.       The June 2008 promissory note

            In early June 2008, McCool called and told Beshears her that she had something to give

her and was coming to Beshears’s house. 33 Rather than coming with money to repay the loan, as

Beshears had anticipated, McCool arrived with a promissory note for $420,599 (the “Note”) and

two checks of $5,000 each, one dated May and one dated June, for interest payments on the Note. 34

            Several days after the loan was made, McCool prepared the Note with the help of her

attorney at the Rattikin & Rattikin, L.L.P. law firm. 35 The Note included a 9% annual interest rate

and a provision that the Note “shall be fully due and payable upon the sale of the Maker’s 11.84

acre tract of land located in Fort Worth, Texas or the sale of the Maker’s 160 acre tract of land

located in Kansas, whichever occurs first.” 36 The Kansas land described in the Note was the same


31
     Trial Tr. at 135-36.
32
     Deed of Trust ¶ 8, Def.’s Ex. 7(B); Assignment of Mineral Production at 1-2, Def.’s Ex. 7(D).
33
     Trial Tr. at 127.
34
     Id.
35
     Pl.’s Exs. 1 and 4.
36
     Pl.’s Ex. 1.


                                                           7
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45   Page 8 of 36



Kansas land that McCool said she owned and was in the sale-closing process when trying to secure

the loan from Beshears on April 24, 2008. The 11.84 acre tract of land described in the Note was

real property in Fort Worth upon which a flea market was operated, and (according to McCool)

was worth more than enough to repay Beshears in full. 37 Although the Note has a heading that

says, “UNSECURED NOTE,” the Note also refers to Beshears’s ability to foreclose in accordance

with a “Deed of Trust given to secure payment hereof.” 38 The parties agree that they never actually

signed and recorded a deed of trust.

            During the meeting when McCool presented the Note to Beshears, McCool reiterated her

promise that “[T]he first one that I get the money from, I’ll pay you.” 39 Despite McCool’s promise,

Beshears was disappointed that McCool presented her with the Note rather than being repaid in

full, but she felt “forced” to accept the Note because if she took legal action, McCool’s bank might

foreclose, preventing Beshears from getting repaid. 40

            McCool continued to make monthly interest payments to Beshears from May 2008 to

March 2009. 41

            D.        The March 2010 Hospital Meeting

            In March 2010, McCool called Beshears and requested that she meet McCool in Fort Worth

at a nearby hospital 42 because McCool “has something” for Beshears and that she “had a contract




37
     Trial Tr. at 132.
38
     Pl.’s Ex. 1.
39
     Tr. at 130.
40
     Id. at 136-37.
41
     Trial Tr. at 173.
42
     McCool was at the hospital visiting a family member. Trial Tr. at 240.


                                                           8
Case 16-04153-mxm Doc 118 Filed 09/30/19                      Entered 09/30/19 13:58:45             Page 9 of 36



on the Fort Worth property.” 43 Beshears, once again, was expecting that McCool was going to

repay her loan in full from the sale proceeds of the Fort Worth land. When they met, however,

McCool presented Beshears with a $100,000 check. 44 According to McCool, the sale of the Fort

Worth land had not closed due to environmental and excavation issues that were not yet resolved,

but the buyer [curiously] 45 agreed to release $100,000 from escrow while McCool continued the

environmental remediation on the land. 46

            In response to McCool’s story about environmental and excavation issues on the Fort

Worth land, Beshears asked about the status of the sale of the Kansas land. 47 It was then—for the

first time—McCool admitted that her stepfather actually owned the Kansas land and that he would

not sell it. 48 Beshears was stunned at this latest revelation (that McCool did not actually own the

Kansas land) and she demanded McCool to repay the loan because “this had gone on so long.”49

In response, McCool represented to Beshears that the alleged environmental and excavation issues

with the Fort Worth land should be completed in just a few months and that the Fort Worth land

would close within a year, 50 at which time Beshears’s loan would be paid in full.




43
     Trial Tr. at 137.
44
     Id. at 138.
45
   The Court believes that the March 4, 2010 sale of the Fort Worth property had, in fact, closed before the hospital
meeting and that McCool’s statements about the sale not having closed were not true.
46
     Trial Tr. at 138.
47
     Id. at 139.
48
     Id.
49
     Id.
50
     Id. at 139-40.


                                                         9
Case 16-04153-mxm Doc 118 Filed 09/30/19                      Entered 09/30/19 13:58:45        Page 10 of 36



             E.       McCool uses the oil and gas royalty payments and proceeds from the sale of
                      the Kansas and Fort Worth properties for her business and other personal
                      expenses as opposed to “first” paying Beshears

             After receiving the $100,000 loan payment in March 2010, Beshears did not receive any

 other loan payments from McCool. Further, Beshears did not learn of most of the following facts

 until years later:

                  •   The sale of the Fort Worth land had closed on March 4, 2010 for $2,850,000 – prior

                      to the 2010 March meeting at the hospital. 51 McCool did not actually own the Fort

                      Worth property, as she previously told Beshears. The actual owner was Las Pulgas

                      Bailando, Ltd. McCool and Normandy, Inc. were the limited partners of Las Pulgas

                      Bailando, Ltd., and LPB Investments, LLC was the general partner. 52

                          o Las Pulgas Bailando, Ltd., after paying off the mortgage on the property

                              and paying other closing costs, netted $2,023,124.37. 53

                          o On or about March 8, 2010, the title company wired $1,011,562.18 (half of

                              the net sales proceeds) to McCool’s bank account at Frost Bank. 54

                  •   The sale of the Kansas Property closed on or about December 17, 2010 for

                      $471,150, with McCool receiving $235,625. 55

                          o The seller of the Kansas property was McCool and her brother Lee Choate.

                              It is not clear in the record how the right to sell the property transferred from



 51
      Pl.’s Ex. 19.
 52
      Pl.’s Ex. 18.
 53
      Pl.’s Ex. 19.
 54
      Pl.’s Ex. 20.
 55
      Pl.’s Ex. 21-23; Pl.’s Ex. 12 at Beshears_00116.


                                                         10
Case 16-04153-mxm Doc 118 Filed 09/30/19                    Entered 09/30/19 13:58:45         Page 11 of 36



                               McCool’s stepfather to McCool and her brother, but it is clear that McCool

                               was not the owner and did not have the power to sell the Kansas property

                               when McCool told Beshears in April 2008 that the Kansas property “is in

                               the closing process right now.” 56 Further, McCool did not use any of the

                               proceeds she ultimately received from the sale of the Kansas property to

                               pay Beshears.

                  •   In her 2008 individual tax return, McCool reported “Royalties received” of

                      $1,033,593. 57

                  •   In her 2009 individual tax return, McCool reported “Royalties received” of

                      $661,040. 58

                  •   In her 20010 individual tax return, McCool reported “Royalties received” of

                      $427,469. 59

                  •   McCool used proceeds she received from the Kansas property, Fort Worth property,

                      and the oil and gas royalties to pay Park Cities Bank, to support the Diamond W,

                      to pay other creditors, and to pay for McCool’s personal spending. 60

             F.       Beshears sues McCool in state court, obtains a judgment, and begins collection
                      efforts

             In 2012, Beshears filed suit against McCool in the 22nd District Court of Hamilton County,

 Texas and obtained a “Final Summary Judgment” against McCool (the “Underlying Judgment”)


 56
      Trial Tr. at 120.
 57
      Pl.’s Ex. 6 at Beshears_00028.
 58
      Pl.’s Ex. 7 at Beshears_00045.
 59
      Pl.’s Ex. 12 at Beshears_00118.
 60
      Trial Tr. 56, 72, 248, 266.


                                                       11
Case 16-04153-mxm Doc 118 Filed 09/30/19                      Entered 09/30/19 13:58:45         Page 12 of 36



 for $418,340.81, plus attorney’s fees of $41,834.08 (10% of the amount of the principal and

 interest owed on the Note) and 9% per-annum post-judgment interest. 61 Beshears filed an Abstract

 of Judgment in Hamilton County, Texas on April 12, 2013. 62 Beshears began collection efforts,

 including obtaining two writs of execution, 63 but her collection efforts were stayed by McCool’s

 two bankruptcy filings.

             G.       McCool’s bankruptcy filings

             On October 22, 2013, McCool filed her first voluntary petition for relief under Chapter 13

 of the Bankruptcy Code (the “First Bankruptcy”), 64 staying the collection of the Underlying

 Judgment pursuant to 11 U.S.C. § 362. The case was later converted to a Chapter 11. Park Cities

 Bank filed a motion to dismiss the First Bankruptcy case, which was granted pursuant to the

 Bankruptcy Court’s Order Dismissing Case With Prejudice 65 entered on June 20, 2014.

             On August 24, 2016, McCool filed the underlying case under Chapter 7 of the Bankruptcy

 Code. 66 The Chapter 7 trustee certified the case as a “no asset” case, meaning the trustee had

 determined there will be no distributions to unsecured creditors. 67 December 19, 2016 was the

 deadline for parties to object to McCool’s discharge or to challenge whether certain debts owed

 by McCool are dischargeable. 68 McCool received her discharge, which generally discharged




 61
      Pl.’s Ex. 2.
 62
      Pl.’s Ex. 40.
 63
      Pl.’s Exs. 41-42.
 64
      13-35384-sgj13, Bankr. ECF No. 1. The case was subsequently dismissed with prejudice.
 65
      In re McCool, Case No. 13-35384-sgj-11 [ECF No. 153].
 66
      Bankr. ECF No. 1.
 67
      1/9/2017 docket entry, Case No. 16-43206.
 68
      Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline, ECF No. 4, Case No. 16-43206.


                                                         12
Case 16-04153-mxm Doc 118 Filed 09/30/19                          Entered 09/30/19 13:58:45       Page 13 of 36



 McCool’s debts except for any nondischargeable debts, including any debts found

 nondischargeable in this Adversary Proceeding. 69

             H.       Beshears files § 523 complaint and amended complaints

             On December 19, 2016, Beshears timely filed her original § 523 complaint (the “Original

 § 523 Complaint”). 70 In the Original § 523 complaint, Beshears alleged (among other things) that

 “Ms. McCool manipulated Ms. Beshears into lending her money (as described more fully

 below),” 71 and the complaint also referred to the April 2008 loan. 72 The Original § 523 Complaint

 was scant on details on how that manipulation occurred. The Original § 523 Complaint asserted a

 cause of action under § 523(a)(2)(A) based on alleged prepetition fraudulent transfers by McCool,

 including her transfer of horses and equine equipment. 73

             McCool filed a motion to dismiss the Original § 523 Complaint (the “First Motion to

 Dismiss”), 74 arguing that alleged fraudulent transfers made five years after the April 2008 loan are

 not actions to obtain money by false pretenses, a false representation, or actual fraud under §

 523(a)(2)(A). The Court granted the First Motion to Dismiss without prejudice to Beshears’s filing

 an amended complaint. 75




 69
      Order of Discharge, ECF No. 31, Case No. 16-43206.
 70
  Plaintiff’s Original Complaint Objecting to Dischargeability of Debt Under 11 U.S.C. § 523(a)(2)(A), Adv. ECF
 No. 1.
 71
    Id. ¶ 4. As explained below, this allegation about McCool manipulating Beshears into lending money is in all of
 the complaints filed by Beshears and defeats McCool’s argument that some of Beshear’s claims are barred by
 limitations.
 72
      Id. ¶ 5. The Original § 523 Complaint also refers to the later written Note.
 73
      Id. at 14-27.
 74
      Motion to Dismiss, Adv. ECF. No. 4.
 75
      Order Granting Motion to Dismiss, Adv. ECF No. 11.


                                                             13
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45              Page 14 of 36



             On April 6, 2017, Beshears filed her amended § 523 complaint (the “First Amended § 523

 Complaint,” 76 again alleging (among other things) that “Ms. McCool manipulated Lynn

 [Beshears] into lending her money (as described more fully below).” 77 The First Amended § 523

 Complaint alleges in relevant part that in April 2008, (a) McCool told Bashears that McCool had

 property in Fort Worth and Kansas, with the sale of either allowing for prompt repayment; and (b)

 McCool told Beshears that McCool would be able to sell one of these properties within 30-90

 days. 78 According to the First Amended § 523 Complaint, “[t]o that end,” McCool signed the

 Note. 79 The First Amended § 523 Complaint alleged that Beshears received royalty payments in

 2008-2010, but did not allege that the April 2008 loan was based on McCool’s promise to repay

 the loan from royalty payments. 80 In addition, the First Amended § 523 Complaint asserted a

 cause of action under § 523(a)(6) based on (a) McCool’s lies to a constable during Beshears’s

 collection efforts, (b) McCool’s alleged fraudulent transfers, and (c) McCool’s failure to pay

 Beshears after repeated promises to do so. 81 The First Amended § 523 Complaint did not contain

 a claim under § 523(a)(2)(A).

             McCool again filed a motion to dismiss (the “Second Motion to Dismiss”), 82 arguing that

 Beshears failed to state a claim for relief under § 523(a)(6). The Court denied the Second Motion


 76
    Plaintiff’s First Amended Complaint Objecting to Dischargeability of Debt Under 11 U.S.C. § 523(a)(6), Adv. ECF
 No. 16.
 77
      Id. ¶ 4.
 78
      Id. ¶¶ 5-6.
 79
      Id. ¶ 7.
 80
   Id. ¶ 12. In contrast to these allegations in the pleadings, Beshears testified at trial (as discussed below) that she
 made the loan in April 2008 based on McCool’s promise to repay her first from either royalty payments or the Kansas
 land sale proceeds (not Fort Worth land sale proceeds).
 81
      Id. ¶¶ 29-34.
 82
      Adv. ECF No. 17.


                                                           14
Case 16-04153-mxm Doc 118 Filed 09/30/19                       Entered 09/30/19 13:58:45              Page 15 of 36



 to Dismiss,83 concluding that Beshears’s allegations about McCool’s promise to repay the loan

 from the sale of specified real property, if proven, appears to fall within the ambit of Texas v.

 Walker. 84

             On May 18, 2018, Beshears filed a motion for leave to file a second amended complaint

 (the “First Motion for Leave”), 85 seeking leave to file an amended complaint (the “Second

 Amended § 523 Complaint”) with additional allegations about McCool’s promises made in April

 2008. McCool objected, arguing in her papers and at the hearing that the new allegations would

 be time barred—and the proposed amendment would be futile—because the allegations allegedly

 pre-dated the conduct complained of in the First Amended Complaint. 86 At the hearing, the Court

 held that it would allow Beshears to file the amended complaint, reserving McCool’s right to argue

 statute of limitations at trial. The Court then entered its order granting the First Motion for Leave. 87

             The Second Amended § 523 Complaint 88 again reiterated the following allegation that was

 in both the Original § 523 Complaint and First Amended § 523 Complaint: that in April 2008,

 “Ms. McCool manipulated Lynn [Ms. Beshears] into lending her money (as described more fully

 below).” 89 The Second Amended § 523 Complaint also alleges that in April 2008, McCool told

 Beshears that McCool had or would have royalty interests that would allow McCool to repay



 83
      Order Denying Motion to Dismiss with Prejudice, Adv. ECF No. 25.
 84
   142 F.3d 813 (5th Cir. 1998) (fact question existed as to whether professor’s debt to university was nondischargeable
 under § 523(a)(6) when professor breached written agreement to turn over to employer his outside earnings).
 85
      Plaintiff’s Motion for Leave to File Second Amended Complaint, Adv. ECF No. 54.
 86
      Defendant’s Objection to Plaintiff’s Motion for Leave to File Second Amended Complaint, Adv. ECF No. 62.
 87
      Order Granting Motion for Leave to File Second Amended Complaint, Adv. ECF No.73.
 88
   Plaintiff’s Second Amended Complaint Objecting to Dischargeability of Debt Under 11 U.S.C. § 523(a)(6), Adv.
 ECF No. 68.
 89
      Id. ¶ 4.


                                                          15
Case 16-04153-mxm Doc 118 Filed 09/30/19                       Entered 09/30/19 13:58:45           Page 16 of 36



 Beshears within 30 days from the date of the April loan. 90 The Second Amended Complaint then

 alleges that when the thirty days came and went, McCool gave Beshears the Note (dated April 28,

 2008 but not presented until the end of June 2008) and told Beshears (a) McCool owned property

 in both Fort Worth and Kansas, with the sale of either allowing for prompt repayment, (b) McCool

 would be able to sell one of these properties in 30-90 days, and (c) the new terms were necessary

 because McCool had not received—and would not be receiving—the royalty payments McCool

 had promised to use to pay Beshears. 91

             The Second Amended § 523 Complaint, however, does not allege that the April 2008 loan

 involved a promise by McCool to repay Beshears from the sale of the Kansas land. Finally, the

 Second Amended § 523 Complaint asserted a cause of action under § 523(a)(6) based on (a)

 McCool’s lies to a constable during Beshears’s collection efforts, (b) McCool’s alleged fraudulent

 transfers, and (c) McCool’s failure to pay Beshears after repeated promises to do so and realizing

 that a failure to pay would injure Beshears’s retirement efforts. 92 The Second Amended § 523

 Complaint did not contain a claim under § 523(a)(2)(A).

             On September 17, 2018, Beshears filed a motion for leave to file a third amended complaint

 (the “Second Motion for Leave”), 93 requesting authority to file an amended complaint with a claim

 for relief under § 523(a)(2)(A) based on the allegation that McCool never intended to repay

 Beshears from the land sales or from the royalties. McCool objected to that request, 94 arguing at


 90
      Id. ¶¶ 5-6.
 91
   These allegations—again—conflict with Beshears’s testimony at trial that the initial April 2008 loan involved a
 promise to pay from either royalties or the Kansas land sale proceeds.
 92
      Id. ¶¶ 18-36.
 93
      Plaintiff’s Motion for Leave to File Third Amended Complaint, Adv. ECF No. 77.
 94
      Defendant’s Objection to Plaintiff’s Motion for Leave to File Third Amended Complaint, Adv. ECF No. 81.


                                                          16
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45              Page 17 of 36



 the hearing that the additional claims in the proposed amended complaint would be barred by

 limitations, and thus the proposed amended complaint is futile. At the hearing, the Court granted

 the Second Motion for Leave, again leaving the limitations issue to be resolved at trial. The Court

 then entered its order granting the Second Motion for Leave. 95 Beshears then filed her third

 amended complaint (the “Third Amended Complaint”). 96

             The Third Amended Complaint, when describing the April 24, 2008 loan, mentions only

 McCool’s promise to repay the loan from royalty interests. 97 The Third Amended Complaint

 mentions McCool’s statements about owning land in Fort Worth in Kansas, but only in connection

 with the June 2008 Note. 98             The Third Amended Complaint asserts claims under both §

 523(a)(2)(A) and 523(a)(6).

             McCool then filed her answer to the Third Amended Complaint (the “Answer”), 99 raising

 several affirmative defenses, which will be addressed, in turn, in section IV. C. below.

             In the parties’ Joint Pre-Trial Order, 100 in the section, “Summary of Plaintiff’s Claims,”

 Beshears alleges both (a) on April 24, 2008, McCool promised to repay Beshears from either

 royalty proceeds or from the “sale of certain land,” 101 and (b) in connection with the Note, McCool




 95
   Order Granting Motion for Leave to File Third Amended Complaint, Adv. ECF No. 89. The Third Amended
 Complaint appears as a standalone docket entry found at Adv. ECF No. 92.
 96
    Third Amended Complaint Objecting to Dischargeability of Debt Under 11 U.S.C. §§ 523(a)(2)(A) and 523(a)(6),
 Adv. ECF No. 92.
 97
    Id. at ¶ 6.
 98
    Id. ¶¶ 7-9. These allegations conflict with Beshears’s testimony at trial that the initial April 2008 loan involved a
 promise to pay from either royalties or the Kansas land-sale proceeds. The Court has considered these conflicting
 allegations when analyzing and determining the ultimate credibility of Beshears’s testimony.
 99
      Defendant’s Answer to Third Amended Complaint, Adv. ECF No. 90.
 100
       Joint Pre-Trial Order [ECF No. 98].
 101
       Id. § 1(A), at 2.


                                                           17
Case 16-04153-mxm Doc 118 Filed 09/30/19                       Entered 09/30/19 13:58:45              Page 18 of 36



 promised to repay the loan from the sale proceeds of either “one or two parcels of land.” 102 In the

 Contested Issues of Fact” section, the parties included “[w]hether Ms. McCool promised to repay

 the Loan from the proceeds from the sale of the 11.84 acre tract of land located in Ft. Worth, Texas

 or the sale of the 160 acre tract of land located in Kansas, whichever occurs first.” 103

             As noted above, Beshears’s allegations in her written papers regarding the underlying

 conduct, facts, and circumstances surrounding the April 2008 loan transaction have varied, and

 her fourth and final complaint—the Third Amended § 523 Complaint—mentions only a royalty

 promise in connection with the April 2008 loan transaction. Although the parties’ joint pre-trial

 order appears to allow Beshears to try the issue of whether a Kansas-land-sale promise was also

 part of the April 2008 loan, 104 the Court has fully considered Beshears’s shifting positions in her

 various complaints when analyzing Beshears’s credibility and as part of the Court’s ultimate

 ruling.

             The Court held a trial on the Third Amended Complaint on November 7, 2018 and March

 18, 2019.

                              III.     CREDIBILITY OF THE WITNESSES

             Five witnesses testified during the trial: (1) Beshears; (2) McCool; (3) Ms. Lisa Downs;

 (4) Ms. Jane Valdez; and (5) Mr. Josh Harvey.




 102
       Id.
 103
       Id. § 3.a, at 3.
 104
    Although a party’s pleadings generally identify the dispute between two parties, the pre-trial order supersedes the
 pleadings and becomes the governing pattern of the lawsuit. Pac. Indem. Co. v. Broward Cnty., 465 F.2d 99, 103 (5th
 Cir. 1972) (quotation marks omitted).


                                                          18
Case 16-04153-mxm Doc 118 Filed 09/30/19                 Entered 09/30/19 13:58:45       Page 19 of 36



             A.       Ms. Lynn Beshears

             The Court finds that Beshears’s testimony was persuasive and credible.         In closing

 argument, McCool’s counsel argued that “[Beshears] can’t tell you when I took her deposition a

 year ago, but she sure remembers every single detail about what happened eleven years ago. And

 candidly, I think your Honor should find her – in fact, the entirety of her testimony not credible.”105

 On its face, questioning a witness’s recollection of specific conversations that took place eleven

 years ago is fair and prudent. And this Court carefully considered and weighed Beshears’s

 testimony with this point front of mind.

             In this case, however, even though the salient conversations took place eleven years ago,

 the Court finds that Beshears’s testimony was persuasive and credible. And a noteworthy fact that

 supports how and why Beshears retained such a clear recollection of these specific conversations

 was the death of her son, as evidenced by Beshears’s testimony in cross-examination by McCool’s

 counsel:

             →        Q. And your memory of these times is clearer than your memories of when
                         I took your deposition?

                      A. It was a time that I remember clearly because of the death of my
                         son and what I was going through. 106

             Based on Beshears’s demeanor and responses to questions on direct examination and

 throughout her cross-examination, the Court found her testimony to be genuine, persuasive, and

 credible. When one is confronted with a life-altering experience, such as the death of a child, it is




 105
       Trial Tr. at 298.
 106
       Id. at 8-9.


                                                    19
Case 16-04153-mxm Doc 118 Filed 09/30/19                     Entered 09/30/19 13:58:45           Page 20 of 36



 not unusual that everything that occurred during that time period is seared into one’s memory. 107

 Likewise, even though the relevant conversations took place eleven years ago, those conversions

 occurred within days of the one-year anniversary of Beshears’s son’s death, so it is believable that

 at that time, when Beshears was emotionally coping with the one-year anniversary of her son’s

 death, her emotional conversations with McCool would also be seared into her memory.

             In addition, the Court finds that McCool’s subsequent emails with her attorney at Rattikin

 & Rattikin, L.L.P. in late May, as well as the very terms McCool had inserted into the Note—

 referencing the Kansas and Fort Worth properties and stating that the Note “shall be fully due and

 payable upon the sale of” the Fort Worth and Kansas land “whichever occurs first”—lends

 credibility to Beshears’s recollection of the April 24, 2008 conversations with McCool.

             B.       Ms. Lisa Dawn McCool
             The Court finds that McCool’s testimony did not contradict or refute Beshears’s testimony

 concerning the salient facts in this case. Rather, as evidenced throughout her testimony, although

 McCool remembered having conversations with Beshears on or about April 24, 2008 requesting

 the loan, she repeatedly testified that she either did not remember the specifics of the conversations

 or that she had no reason to dispute Beshears’s testimony. The following are several representative

 examples of McCool’s testimony that she either did not remember the specifics of the April 24,

 2008 conversations or that she had no reason to dispute Beshears’s testimony:

             →       Q. Did you tell Lynn [Beshears] how you were going to pay her back, this
                        420,000 dollars?
                     B. I don't remember. 108


 107
    For example, most Americans can tell you today where they were, who they were speaking with, and what they
 did all day long on Tuesday, September 11, 2001. It is not inconceivable that the death of a child would have the
 same impact on one’s memory.
 108
       Id. at 8-9.
                                                        20
Case 16-04153-mxm Doc 118 Filed 09/30/19                 Entered 09/30/19 13:58:45     Page 21 of 36




             →      Q. . . . back in April of 2008, you may have promised Mrs. Beshears to pay
                       her back using royalty payments you were receiving; correct?
                    A. I -- I don't remember. I mean, I don't remember exactly, no, sir, I
                       do not.
                    Q. Okay, so you're not saying you didn't promise that; you're just saying
                       you don't remember, one way or the other?
                    A. Correct, I do not remember, one way or the other. 109


             →      Q. You may have offered -- you may have told Lynn [Beshears] that you
                       would pay her back using proceeds from the sale of the Fort Worth land,
                       but you don't remember, one way or the other; correct?
                    A. Correct. 110


             →      Q. . . . when you were asking Lynn [Beshears] for this money, you may
                       have also promised to pay her back using sale proceeds from the Kansas
                       land; correct?
                    A. We had a discussion over several stuff (sic), I'm sure. I mean --
                    Q. You might have?
                    A. Maybe, yes.
                    Q. You just don't remember, one way or the other?
                    A. Correct. 111


             →      Q. Did you promise Lynn [Beshears] that you would pay her back within
                       thirty to ninety days of the loan?
                    A. I don't remember that, no.
                    Q. Okay. Are you saying it didn't happen or you just don't remember?
                    A. I don't remember. 112


 109
       Id. at 9.
 110
       Id. at 10.
 111
       Id.
 112
       Id.


                                                    21
Case 16-04153-mxm Doc 118 Filed 09/30/19                   Entered 09/30/19 13:58:45         Page 22 of 36




             →       Q. Okay. And again, if Ms. Beshears does remember, you wouldn't have
                        any reason to doubt her memory; correct?
                     A. I -- I don't know. I mean, I -- I -- I guess not. I --yeah, I mean, I – 113


             →       Q. Do you recall if Lynn, or Mrs. Beshears, asked you to promise her that
                        she would be the first to get repaid from either royalty payments or
                        proceeds from the sale of land?
                     A. I -- I don't remember. 114


             →       Q. And -- I'm asking you if you have knowledge that you can share with
                        the Court about whether you promised Ms. Beshears to pay her back
                        within thirty to ninety days from the date she lent you the money in '08.
                     A. No, I don't remember that. 115


             →       Q. Do you recall being very upset at the time you called Ms. Beshears?
                     A. I -- I mean, I don't recall that, but I'm not saying I wasn't. 116


             →       Q. . . . Earlier today you told me you couldn't -- you weren't going to deny
                        having promised Ms. Beshears to use proceeds from the sale of the Fort
                        Worth land, to repay her. And so my question is, are you now changing
                        that testimony?
                     A. No, I'm -- no, I apologize. I'm not changing that testimony, sorry.
                     Q. Okay. You might have promised her that; you just don't remember,
                        correct?
                     A. Correct. 117


             →       Q. Is it now your testimony you never -- that you never promised Lynn
                        [Beshears] you would use royalty payments to pay her back?


 113
       Id.
 114
       Id. at 11.
 115
       Id. at 12.
 116
       Id. at 103.
 117
       Id. at 253.
                                                      22
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45   Page 23 of 36



                        A. I don't recall ever saying that I would use royalty payments. No, sir,
                           I don't recall.
                        Q. Okay, you don't know, one way or the other?
                        A. I don't recall.
                        Q. Does that mean you don't know, one way or the other, though?
                        A. Yes, that means I don't know, one way or the other. Yes, sir.
                        Q. Okay. Same question. For the sale of the – using proceeds from the sale
                           of the Fort Worth land, you might have promised to use that or you
                           might not have. You don't recall?
                        A. Correct.
                        Q. So -- and that same question for the Kansas land. You might have
                           promised to use the proceeds from the sale of the Kansas land to pay her
                           back, you just don't recall, one way or the other, correct?
                        A. Well, I look at this email --
                        Q. Is that correct?
                        A. Yes. 118


             →          Q. And you remember that she [Beshears] testified to the effect that you
                           had promised her that you were going to use proceeds from the sale of
                           the land to pay her back in full. Do you recall that testimony –
                        A. Yes.
                        Q. from her?
                        A. Yes.
                        Q. Okay. And as you sit here right now, you don't have any reason to
                           disagree with that statement, true?
                        A. True.
                        Q. And for the Kansas land, you heard her [Beshears] testify -- do you
                           recall her testifying you had promised to use proceeds from the sale of
                           the Kansas land to pay her back in full?
                        A. Yes.
                        Q. You recall that testimony?
                        A. Yes.


 118
       Id. at 257-58.


                                                           23
Case 16-04153-mxm Doc 118 Filed 09/30/19                       Entered 09/30/19 13:58:45             Page 24 of 36



                        Q. And as you sit here right now, you don't have any basis to say she's
                           wrong about that, true?
                        A. True. 119
             Overall, McCool’s demeanor and evasiveness during her testimony call into question the

 credibility of her testimony. And McCool’s credibility is further called into question by her past

 lack of candor with Beshears. 120 But because McCool’s testimony does not contradict Beshears’s

 clear and convincing testimony regarding McCool’s statements and representations made during

 the April 24, 2008 telephone conversations, even if the Court were to conclude that McCool’s

 testimony was credible, her testimony does not affect or weaken Beshears’s credible testimony.

             C.         Ms. Lisa Downs

             Ms. Downs testified about the financial status of the Diamond W during her employment

 as a data-entry employee. While Ms. Downs was a credible witness, her testimony provided little

 relevant evidence.

             D.         Ms. Jane Valdez

             Ms. Valdez testified as to her understanding of McCool’s 2008-11 tax returns. Ms. Valdez

 provided credible testimony that in 2008, McCool’s business was hemorrhaging money.

             E.         Mr. Josh Harvey

             Mr. Harvey testified about services he provided certain horses in his position as an equine

 veterinarian. Although Mr. Harvey was a credible witness, he provided little, if any, relevant

 evidence.




 119
       Id. at 259-60.
 120
   For example, but not by way of limitation, the Court believes that the March 4, 2010 sale of the Fort Worth property
 had, in fact, closed before her meeting at the hospital with Beshears and that McCool’s statements about the sale not
 having closed were not true. See Trial Tr. at 138.


                                                          24
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45               Page 25 of 36



                                                  IV.     ANALYSIS

            In an adversary proceeding to determine the dischargeability of a debt under § 523(a), the

 plaintiff bears the burden of proving the elements by a preponderance of the evidence. 121 In this

 case, Plaintiff has met her burden.

            A.       Beshears satisfied her burden to prove the § 523(a)(2)(A) claim by a
                     preponderance of the evidence.

            Section 523(a)(2)(A) of the Bankruptcy Code provides that a debt will not be discharged

 to the extent the debt was obtained by “false pretenses, a false representation, or actual fraud, other

 than a statement respecting the debtor’s or an insider’s financial condition. 122 The relevant time

 period for the § 523(a)(2)(A) inquiry is April 24–26, 2008, when McCool sought and obtained the

 loan from Beshears. 123

                     1.       There is sufficient evidence that the debt was obtained under false
                              pretenses and false representation.

            False representation and false pretenses require the creditor to prove (i) the existence of a

 knowing and fraudulent falsehood, (ii) describing past or current facts, (iii) that was relied upon

 by the creditor. 124 A debtor’s promise related to a future action that does not purport to depict a

 current or past fact does not qualify as a false representation or a false pretense. 125 In other words,



 121
       Grogan v. Garner, 498 U.S. 279, 286 (1991).
 122
       11 U.S.C. § 523(a)(2)(A).
 123
     Although the Note McCool gave Beshears in June 2008 changed the repayment terms of the loan, McCool had
 already obtained the money, so the June 2008 timeframe relative to the Note is not the relevant time period.
 124
       In re Allison, 960 F.2d 481, 483 (5th Cir 1992).
 125
     In re Bercier, 934 F.2d 689, 692 (5th Cir. 1991) (overruled on other grounds by Husky Intern. Electronics, Inc. v.
 Ritz, 136 S.Ct. 1581 (2016)). Husky made clear that no misrepresentation is necessary to establish an “actual fraud”
 under § 523(a)(2)(A) of the Bankruptcy Code. Courts in the Fifth Circuit continue to follow Bercier’s requirement
 that a “false representation” under § 523(a)(2)(A) must relate to past or current facts. See, e.g., In re Carter, No. 17-
 35082, 2018 WL 6060391, at *23 (Bankr. S.D. Tex. Nov. 19, 2018); In re Martin, No. 15-41103, 2017 WL 1316928,
 at *10 (Bankr. E.D. Tex. Apr. 7, 2017).


                                                           25
Case 16-04153-mxm Doc 118 Filed 09/30/19                          Entered 09/30/19 13:58:45     Page 26 of 36



 a mere promise to be performed in the future is not sufficient to make a debt nondischargeable,

 even where there is no excuse for the subsequent breach. 126

             To satisfy the reliance element, the Supreme Court has held that the degree of reliance

 required under § 523(a)(2)(A) is justifiable reliance. 127 Justifiable reliance does not require a

 plaintiff to demonstrate reasonableness nor does it impose a duty to investigate unless the falsity

 is readily apparent. 128 “Whether a party justifiably relies on a misrepresentation is determined by

 looking at the circumstances of a particular case and the characteristics of a particular plaintiff, not

 by an objective standard.” 129

             With these legal precepts in mind, the Court now turns to the alleged false representations

 and false pretenses that were made in connection with the April 24, 2008 loan.

                       a)      McCool’s representations that “I own” land in Kansas that is “in the
                               closing stage of a sale” and that McCool would repay Beshears in full from
                               the sale proceeds within 30-90 days

             There are three related representations here. McCool’s first representation—that “I own”

 land in Kansas—was a false representation about a present fact. McCool did not own the Kansas

 land on April 24, 2008. According to Beshears’s unrefuted testimony, McCool told her during the

 March 2010 meeting that McCool did not even have title to the land and that her stepfather would

 not sell it. 130 Only later—the evidence is not clear how—did McCool and her brother become

 entitled to sell the Kansas land as its owners. McCool’s false representations was designed to

 induce Beshears to make the loan.


 126
       In re Allison, 960 F.2d at 484 (citing 3 Collier on Bankruptcy 15th. Ed. § 523.08[4]).
 127
       Field v. Mans, 516 U.S. 59, 70-71 (1995).
 128
       Id. at 70-72.
 129
       In re Sims, 479 B.R. 415, 425 (Bankr. S.D. Tex. 2012) (citing Field, 516 U.S. at 71).
 130
       Trial Tr. at 139.
                                                             26
Case 16-04153-mxm Doc 118 Filed 09/30/19                   Entered 09/30/19 13:58:45       Page 27 of 36



             McCool’s second representation—that the Kansas land was “in the closing stages of a

 sale”—also is a false representation about a present fact. There is no evidence in the record that

 the Kansas land was in the closing stages of a sale on April 24, 2008. Rather, the evidence

 established that there was not a contract on the Kansas land until more than two years later—in

 November 2010—when the Kansas land was sold in December 2010. 131 McCool’s representation

 that “the Kansas property is in the closing process right now, I can have you paid within thirty

 days” was false at the time the representation was made. McCool’s false representations were

 designed to induce Beshears to make the loan.

             McCool’s third representation—that McCool would be able to repay Beshears, in full, from

 the sale proceeds within 30-90 days—is a closer call. On the one hand, a mere representation that

 “I will pay you in 30-90 days” arguably is a promise about the future and not sufficient to support

 a § 523(a)(2)(A) false representation or false pretense claim. In this case, however, McCool’s

 representation went further when she represented that “Lynn, this Kansas property is in the closing

 process right now, I can have you paid within thirty days” which was a false representation of a

 present fact. And this false representation was designed to induce Beshears to make the loan.

             Did Beshears justifiably rely on any or all of the above misrepresentations of present facts?

 The credible evidence demonstrated that Beshears did, in fact, justifiably rely on McCool’s false

 representations and false pretenses. Beshears does not have business or lending experience.

 Rather, Beshears relied on McCool’s representations and promises based on their friendship.

 Further, Beshears was vulnerable given her emotional state due to the first anniversary of her son’s

 death—a fact that was known to McCool. Therefore, under the particular circumstances of this



 131
       Pl.’s Exs. 21-23.
                                                      27
Case 16-04153-mxm Doc 118 Filed 09/30/19                  Entered 09/30/19 13:58:45       Page 28 of 36



 case and the characteristics of this particular plaintiff, the Court finds that Beshears’s reliance was

 justifiable.

             Therefore, based on the false representations just discussed, the Court finds and concludes

 that Beshears satisfied her burden under 11 U.S.C. § 523(a)(2)(A) to prove that the April 26, 2008

 debt was obtained through false representations and false pretenses and Beshears’s reliance on

 McCool’s false representations and false pretenses was justified.

                      b)    McCool’s representation that Beshears would be the “very first” person
                            McCool pays back, whether it’s from the Kansas land sale proceeds or from
                            oil and gas royalties that McCool received.

             McCool represented and promised Beshears that she would be the “very first” person

 McCool would pay back “whether it’s royalty or land you sell, will you give me your word that I

 will be the first one back – that you pay back?” And McCool replied, “Lynn, I promise, I promise

 you’ll be the very first.” 132 The promise to be the “very first” also constitutes a false representation

 that was designed to induce Beshears to make the loan. The record is replete with direct and

 circumstantial evidence that McCool had received proceeds from the sale of the Kansas land, Fort

 Worth Land, and royalty proceeds, but she did not pay Beshears, and certainly did not pay Beshears

 “first” with such proceeds. Based on McCool’s actions, the Court finds and concludes that when

 McCool made her promises and representations to induce Beshears to make the loan, McCool did

 not intend at that time to, in fact, pay Beshears “first” with such proceeds. Further, the credible

 evidence demonstrates that Beshears did, in fact, justifiably rely on McCool’s false representations

 and false pretenses that she would be the “very first” person McCool would repay with such




 132
       Trial Tr. at 121.
                                                     28
Case 16-04153-mxm Doc 118 Filed 09/30/19                      Entered 09/30/19 13:58:45         Page 29 of 36



 proceeds. Further, as noted above, under the particular circumstances of this case and the

 characteristics of this particular plaintiff, the Court finds that Beshears’s reliance was justifiable.

             Therefore, based on the false representations just discussed, the Court finds and concludes

 that Beshears satisfied her burden under 11 U.S.C. § 523(a)(2)(A) to prove that the April 26, 2008

 debt was obtained through false representations and false pretenses and Beshears’s reliance on

 McCool’s false representations and false pretenses was justified.

                      2.        There is sufficient evidence of a debt obtained by fraud.

             The Fifth Circuit has explained the actual fraud component of § 523(a)(2) as follows:

             [A] cause of action for fraud will exist under 11 U.S.C. § 523(a)(2)(A) when a
             debtor makes promises of future action which, at the time they were made, he had
             no intention of fulfilling. In order to succeed on this legal theory, the objecting
             party must prove that: (1) the debtor made representations; (2) at the time they
             were made the debtor knew they were false; (3) the debtor made the representations
             with the intention and purpose to deceive the creditor; (4) that the creditor relied on
             such representations; and (5) that the creditor sustained losses as a proximate result
             of the representations. 133

             With this legal test in mind, the Court turns again to the false representations and false

 pretenses that were made in connection with the April 24, 2008 loan.

                      a)        McCool’s representations that “I own” land in Kansas that is in the closing
                                stage of a sale and that McCool would be able to repay Beshears in full
                                from the sale proceeds within 30-90 days

             The credible evidence establishes that (1) McCool made the representations that “I own”

 land in Kansas, and that “this Kansas property is in the closing process right now, I can have you

 paid within thirty days, I – I can’t imagine it would take longer than that but, at the most, ninety

 days I’ll have your money to you” 134; (2) McCool knew at the time she made those representations


 133
   In re Bercier, 934 F.2d 689, 692 (5th Cir. 1991) (following and quoting In re Roeder, 61 B.R. 179, 181 (Bankr.
 W.D. Ky. 1986)).
 134
       Trial Tr. at. 120-21, 132.
                                                         29
Case 16-04153-mxm Doc 118 Filed 09/30/19               Entered 09/30/19 13:58:45      Page 30 of 36



 that they were false; (3) McCool made the representations with the intention and purpose to

 deceive Beshears; (4) Beshears relied on such false representations; and (5) Beshears sustained

 losses (i.e., the loss of the money lent and not repaid) as a proximate result of the false

 representations.

        Therefore, based on the false representations just discussed, the Court finds and concludes

 that Beshears satisfied her burden under 11 U.S.C. § 523(a)(2)(A) to prove that the April 26, 2008

 debt was obtained through fraud, Beshears’s reliance on McCool’s fraudulent statements was

 justified, and Beshears sustained losses as a proximate result of McCool’s fraud.

                b)        McCool’s representation that Beshears would be the “very first” person
                          McCool pays back, whether it’s from the Kansas land sale proceeds or from
                          oil and gas royalties that McCool was expecting to receive.

        Likewise, the credible evidence establishes that (1) McCool made the representations that

 Beshears would be the “very first” person McCool would pay back from royalty or land sale

 proceeds; (2) McCool knew at the time she made those representations that they were false; (3)

 McCool made the representations with the intention and purpose to deceive Beshears; (4) Beshears

 relied on such false representations; and (5) Beshears sustained losses as a proximate result of the

 false representations.

        Therefore, based on the false representations just discussed, the Court finds and concludes

 that Beshears satisfied her burden under 11 U.S.C. § 523(a)(2)(A) to prove that the April 26, 2008

 debt was obtained through fraud, Beshears’s reliance on McCool’s fraudulent statements was

 justified, and Beshears sustained losses as a proximate result of McCool’s fraud.




                                                  30
Case 16-04153-mxm Doc 118 Filed 09/30/19                          Entered 09/30/19 13:58:45        Page 31 of 36



            B.       Beshears failed to satisfy her burden to prove the § 523(a)(6) claim by a
                     preponderance of the evidence.

            Section 523(a)(6) of the Bankruptcy Code excepts from a debtor’s discharge any debt “for

 willful and malicious injury by the debtor to another entity or to the property of another entity.”135

 The provision requires “a deliberate or intentional injury, not merely a deliberate or intentional act

 that leads to injury.” 136 In the Fifth Circuit, “an injury is ‘willful and malicious’ where there is

 either (1) an objective substantial certainty of harm arising from a deliberate or intentional action

 or (2) a subjective motive to cause harm by a party taking a deliberate or intentional action.”137

 Furthermore, “the debtor must have intended the actual injury that resulted.” 138

            In this case, there little or no evidence in the record to support Beshears’s malicious-injury

 allegations. Therefore, the Court finds and concludes that Beshears failed to satisfy her burden to

 establish a willful and malicious injury, and thus her § 523(a)(6) claim fails.

            C.       McCool’s affirmative defenses fail

            Even though McCool did not include her affirmative defenses in the parties’ Joint Pre-Trial

 Order, the Court will address, in turn, each of alleged affirmative defenses pled in her Answer. 139

                     1.         Waiver

            Although McCool pled the affirmative defense of waiver, McCool did not (i) include

 “waiver” as an affirmative defense in the Joint Pre-Trial Order, (ii) offer any evidence of waiver

 during the trial, (iii) argue “waiver” in closing arguments, or (iv) raise the affirmative defense of



 135
       11 U.S.C. § 523(a)(6).
 136
       Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).
 137
   In re Arnette, 454 B.R. 663, 700 (Bankr. N.D. Tex. 2011) (citing Matter of Miller, 156 F.3d 598, 604-06 (5th Cir.
 1998)).
 138
       Texas v. Walker, 142 F.3d 813, 823 (5th Cir. 1998).
 139
       ECF No. 90.
                                                             31
Case 16-04153-mxm Doc 118 Filed 09/30/19                    Entered 09/30/19 13:58:45           Page 32 of 36



 “waiver’ in her post-trial briefing. Therefore, the Court finds and concludes that McCool failed to

 establish an affirmative defense of waiver.

                  2.      Novation

          Although McCool pled the affirmative defense of novation, McCool did not (i) include

 “novation” as an affirmative defense in the Joint Pre-Trial Order, (ii) argue “novation” in closing

 arguments, or (iii) raise the affirmative defense of “novation’ in her post-trial briefing. Even if

 McCool were to have argued that the June 2008 Note was a novation of the April 2008 loan, that

 argument would not preclude Beshears from establishing that the April 2008 loan was obtained by

 false representations, false pretenses, or fraud. 140 Therefore, the Court finds and concludes that

 McCool failed to establish an affirmative defense of novation.

                  3.      Each allegation of fraud or misrepresentation fails insofar as it relies on
                          parole evidence not incorporated into the controlling agreement

         McCool pled as an affirmative defense that “each allegation of fraud or misrepresentation

 fails insofar as it relies on parole evidence not incorporated into the controlling agreement.” This

 alleged affirmation defense fails because the relevant allegations of fraud and misrepresentation

 were based on the oral telephone calls that took place between April 24-26, 2008 and did not

 involve a written “controlling agreement.” Therefore, the Court finds and concludes that McCool

 failed to establish this asserted affirmative defense.

                  4.      Each allegation of fraud or misrepresentation fails insofar as each
                          allegation is based on statements relating to future contractual promises
                          and not on statements relating to a past or existing fact

         McCool pled as an affirmative defense that “each allegation of fraud or misrepresentation

 fails insofar as each allegation is based on statements relating to future contractual promises and


 140
    See Archer v. Warner, 538 U.S. 314 (2003) (reducing an underlying fraud claim to settlement does not—through
 a “novation” theory—change the nature of the underlying debt for § 523(a)(2)(A) purposes).
                                                       32
Case 16-04153-mxm Doc 118 Filed 09/30/19               Entered 09/30/19 13:58:45       Page 33 of 36



 not on statements relating to a past or existing fact.” This alleged affirmation defense was not

 raised in the Joint Pre-Trial Order and, for all the reasons detailed in section IV. A. above, the

 fraudulent representations, false pretenses, and fraud were statements relating to past or existing

 facts. Therefore, the Court finds and concludes that McCool failed to establish this asserted

 affirmative defense.

                5.      Estoppel

        Although McCool pled the affirmative defense of estoppel, McCool did not (i) include

 “estoppel” as an affirmative defense in the Joint Pre-Trial Order, (ii) offer any evidence to support

 estoppel during the trial, (iii) argue “estoppel” in closing arguments, or (iv) raise the affirmative

 defense of “estoppel’ in her post-trial briefing. Therefore, the Court finds and concludes that

 McCool failed to establish an affirmative defense of estoppel.

                6.      Limitations

        During the course of this adversary proceeding, McCool previously argued that the Court

 should deny Beshears’s First Motion for Leave and her Second Motion for Leave because the

 proposed amendments (for the Second Amended § 523 Complaint and Third Amended § 523

 Complaint) would be futile. According to McCool, the amendments would be futile because they

 add “new” and now time-barred claims that were not included in the timely filed complaint (the

 Original § 523 Complaint) filed by the December 19, 2016 deadline (established by Bankruptcy

 Rule 4004) to object to the dischargeability of debts. The Court rejects this argument.

        Rule 15 of the Federal Rules of Civil Procedure, made applicable to this Adversary

 Proceeding by Bankruptcy Rule 7015, provides that an amendment to a pleading may relate back

 to the date of the original pleading “if the amendment asserts a claim or defense that arose out of



                                                  33
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45       Page 34 of 36



 the conduct, transaction, or occurrence set out—or attempted to be set out—in the original

 pleading.” 141

             While trial courts maintain discretion to deny a request to amend, Rule 15(a) carries “a bias

 in favor of granting leave to amend,” 142 unless the court can articulate a substantial reason to deny

 the motion. 143 Once amended, Rule 15(c) allows such amendments to be controlled by, or “relate

 back” to, the date of the filing of the original complaint. 144 Without this treatment, amendments

 filed beyond Rule 4004(a)’s 60-day deadline would be considered untimely. 145

             To qualify under Rule 15(c)’s grant, the amendment must assert a claim “that arose out of

 the conduct, transaction, or occurrence set out–or attempted to be set out–in the original

 pleading[]” 146 to ensure “fair notice that the litigation is arising out of a specific factual

 situation.” 147 Case law instructs this Court not to consider the legal theory or “caption given a

 particular cause of action.” 148 Instead, the underlying facts presented carry the day: Relation back

 will be permitted where the conduct alleged in the amended complaint refers to substantially the

 same conduct addressed in the original complaint. 149 Stated simply, parties may amend and




 141
       FED. R. CIV. P. 15(c)(1)(B).
 142
       Dussuoy v. Gulf Coast Inc. Corp. 660 F.2d 594, 598 (5th Cir. 1981).
 143
       Lyn-Lea Travel Corp. v. American Airlines, 283 F.3d. 282 (5th Cir. 2002).
 144
       See FED. R. CIV. P. 15(C).
 145
     BANKR. R. 4004(A) (allows a party “60 days after” the meeting of creditors to file complaints objecting to
 discharge).
 146
       FED. R. CIV. P. 15(C).
 147
       Johnson v. Crown Enters., 398 F.3d 339, 343 (5th Cir. 2005).
 148
       Baker v. Carter, No. 4:12–CV–478, 2013 WL 1196106 (Mar. 22, 2013 E.D. Tex.); Johnson, 398 F.3d 339.
 149
   See Johnson, 398 F.3d 339; see also Cardiovascular Surgery of Alexandria, LLC v. Kerry, No. 10–1003, 2011 WL
 672244, *3 (W.D.La. Feb. 17, 2011).


                                                           34
Case 16-04153-mxm Doc 118 Filed 09/30/19                        Entered 09/30/19 13:58:45          Page 35 of 36



 elaborate on original facts and grounds for relief, but may not go beyond what is alleged in the

 original complaint.

             In In re Riggert, our sister Court concluded that a proposed amendment could not relate

 back to the original complaint because it asserted new conduct and alleged new transactions not

 asserted in the original complaint. 150             There, a complaint was filed that asserted the non-

 dischargeability of a debt stemming from a 2007 home refinancing. 151 In its amendment, the

 movants added allegations wholly separate from the 2007 refinancing to support non-

 dischargeability, including a 2004 refinancing and other conduct from 2004, 2005, and 2008.152

 That court found that these new allegations went beyond merely presenting new facts to “amplif[y]

 or clarif[y]” the original complaint, and instead presented wholly new grounds to deny the debtor’s

 discharge that would not relate back to the original complaint. 153

             In this case, considering the facts alleged in all the complaints without regard to the caption

 or legal theory presented therein, this Court finds that each of the amended complaints is merely

 an amplification of the grounds presented in the original complaint, namely that in April 2008

 “Ms. McCool manipulated Ms. Beshears into lending her money.” 154 Despite the anamorphous

 nature of the complaint, the grounds presented for non-dischargeability remained constant—

 “Ms. McCool manipulated Ms. Beshears into lending her money.” 155 Beshears’s amended


 150
       The Cadle Co. v. Riggert (In re Riggert), 399 B.R. 453 (N.D. Tex. 2009).
 151
       Id. at 459.
 152
       Id. at 459–60.
 153
     Id. at 460; see also Regal Fin. Bank v. Heaton (In re Heaton), 2010 WL 4864811 (Bankr. N.D. Cal. Nov. 28, 2010)
 (first complaint asserted non-dischargeability stemming from misrepresentations in 2008 financial statements, but
 amended complaint asserted misrepresentations in 2006 financial statement and could not relate back).
 154
       Adv. ECF No. 1, ¶ 4.
 155
       ECF Nos. 1, 16, 68, 92.


                                                           35
Case 16-04153-mxm Doc 118 Filed 09/30/19                       Entered 09/30/19 13:58:45             Page 36 of 36



 complaints did not purport to assert new, independent grounds for dischargeability. Throughout

 the complaints’ many forms, all of the newly alleged facts stemmed from the same alleged conduct

 or transaction (the underlying manipulation of Beshears into lending money to McCool in April

 2008) that Beshears alleges should render her claim nondischargeable. The original complaint

 ensured proper notice of this “specific factual situation” in dispute, and subsequent amendments

 merely elaborated, amplified, or clarified these factual grounds.

          Beshears’s complaints all relate back to the date of the first complaint under Federal Civil

 Rule 15. Therefore, Beshears’s claims are not barred by limitations, and McCool’s affirmative

 defense of limitations fails.

                                             V.       CONCLUSION

          Beshears has established a nondischargeable claim in the amount of $421,030.97, along

 with 9% per-annum post judgment interest from April 3, 2013 until paid and attorney’s fees of

 $42,103.10, along with 5% per-annum post judgment interest from April 3, 2013 until paid. 156 All

 other causes of action and relief are denied.

          The Court will enter a separate Judgment consistent with these Findings of Fact and

 Conclusions of Law.

          ### END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW ###




 156
    These amounts were awarded in the Underlying Judgment. Cf. In re Gober, 100 F.3d 1195, 1208 (5th Cir. 1996)
 (“[T]he status of ancillary obligations such as attorney’s fees and interest depends on that of the primary debt. When
 the primary debt is nondischargeable due to willful and malicious conduct, the attorney’s fees and interest
 accompanying compensatory damages, including post-judgment interest, are likewise nondischargeable.”).
                                                          36
